Citation Nr: 0528931	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased evaluation for the service-
connected diabetes mellitus, currently evaluated as 40 
percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1976.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 2003 rating decision by the RO.  

In June 2005, the Board remanded the veteran's claim for 
further development.  

The Board finds that the veteran has raised the issue of 
service connection for vascular insufficiency due to diabetes 
mellitus.  That issue is referred to the RO for appropriate 
action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the June 2005 remand, the Board requested additional 
development and readjudication of an increased evaluation for 
the service-connected diabetes mellitus.  The RO was to 
obtain outstanding treatment records and schedule the veteran 
for a VA examination to determine the current severity of the 
service-connected diabetes mellitus.  

A review of the record shows that the RO did not complete the 
requested development.  Accordingly, additional development 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should also take appropriate 
steps to ask the veteran and his 
representative to provide a list of the 
names and addresses of any additional 
doctors and medical care facilities 
(hospitals, HMOs, etc.) which have 
treated him for the service-connected 
diabetes mellitus.  The veteran should 
be provided with release of information 
forms and asked that a copy be signed 
and returned for each health care 
provider.  When the veteran responds, 
the RO should obtain records from each 
health care provider that he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, the RO should inform him of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  

2.  Regardless of whether the veteran 
responds to this request, the RO request 
copies of all inpatient and outpatient 
treatment records from the VAMC in 
Huntington since January 2003.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for another VA examination to 
determine the current severity of the 
service-connected diabetes mellitus.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's service-
connected diabetes mellitus, to include 
symptoms and resulting complications, 
should be reported in detail.  The 
examiner should specifically comment 
upon whether the veteran has required 
hospitalization for hypoglycemic 
reactions or ketoacidosis, and whether 
his disability has resulted in either 
progressive loss of weight or strength, 
or other complications.  The examiner 
should also comment upon whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider.  The complete 
rationale for all opinions expressed 
must be provided in the examination 
report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and him 
representative should be afforded time 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

